Case 1:19-cv-00570-TH-KFG Document 7 Filed 10/27/20 Page 1 of 2 PageID #: 27



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


ISAAC HUDSON, JR.                                 §

VS.                                               §              CIVIL ACTION NO. 1:19-CV-570

DIRECTOR, TDCJ-CID                                §


            MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
       Petitioner, Isaac Hudson, Jr., an inmate now confined at the Polunsky Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends the petition be dismissed for want of prosecution as petitioner has yet

to pay the filing fee or file an application to proceed in forma pauperis (docket entry no. 4).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. Petitioner filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

       After careful consideration, the Court finds the objections lacking in merit. This case was

severed from Civil Action No. 1:19cv468 as petitioner was contesting multiple disciplinary

convictions. Each case requires a separate filing fee. The Magistrate Judge entered an Order on

November 7, 2019, requiring petitioner to pay the $5.00 filing fee and/or submit a statement certified

by the Orange County Jail showing the average balance in and average deposits to petitioner’s

inmate trust account for the preceding six months (docket entry no. 3). Petitioner has had ample time

to comply with this Order of the Magistrate Judge.
Case 1:19-cv-00570-TH-KFG Document 7 Filed 10/27/20 Page 2 of 2 PageID #: 28



                                             ORDER

       Accordingly, petitioner’s objections are OVERRULED.              The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. Petitioner has since been transferred to the Polunsky Unit. Petitioner has thirty (30)

days to pay the $5.00 filing fee and/or file an application to proceed in forma pauperis accompanied

with a statement prepared by a TDCJ-CID official showing the average balance and average deposits

to petitioner’s inmate trust account for the preceding six month period.

       SIGNED this the 27 day of October, 2020.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                 2
